 In the Matter of CAMPBELL TRANSPORTATION COMPANYandTHEMISSISSIPPI & OHIO RIVER PILOTS ASSOCIATION (UNAFFILIATED)0In the Matter of CAMPBELL TRANSPORTATION COMPANYandNATIONALORGANIZATION MASTERS, MATES & PILOTS OF AMERICA, LOCAL 25Cases Nos. B-5079 and R-5080, respectively.Decided April 07, 1943Thorp, Bostwick, ReedctArmstrong, by Mr. John E. Laughlin, Jr.,of Pittsburgh, Pa., for the Company.Campbell, Wick, HoickcCThomas, by Mr. Philip R. McLaughlin,of.Pittsburgh, Pa., andMr. Russell J. O'Shea,of Cairo, Ill., for theAssociation.Messrs.W. H. GriffithandZeno Fritz,of Pittsburgh, Pa., for theM. M. P.Dlr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions and an amended petition duly filed by The Missis-sippi & Ohio River Pilots Association, herein called the Association,and the National Organization Masters, Mates & Pilots of America,Local 25, herein called the M. M. P., each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Campbell Transportation Company, Pittsburgh, Pennsyl-vania, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before Henry Shore, Trial Examiner. Said hearing washeld at Pittsburgh, Pennsylvania, on March 29, 1943. The Company,the Association, and the M. M. P., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The, Trial Examiner's rulings. made at the hearing are freefrom prejudicial error and are hereby affirmed.On April 10, 1943,theM. M. P. filed a brief and on April 12, the Company and the,Association filed briefs which the Board has considered. - - -Upon the entire record in the case, the Board makes the following:49 N. L. R: B., No. 24.178 CAMPBEUL TRAMPORTATION COMPANY179FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCampbell Transportation Company, a Delaware corporation li-tains its principal office and place of business in Pittsburgh,Pennsylvania.The Company is engaged in the business of river trans-portation and operates six towboats, and several barges.Its routesextend from Fairmount, West Virginia, to Cairo, Illinois.All of itsoutstanding capital stock is owned by the Mississippi Valley, Barge,Line Company, Inc., herein called the parent company,aMissouricorporation engaged in the transportation of freight by water fromSt. Louis, Missouri, to the Gulf Ports.During the year 1942, the totalgross freight revenue of the Company exceeded $1,750,000, of whichapproximately 221/ percent represented freight transported betweenthe States of the United States. The Company is classifiedas a com-mon carrier by water under the Interstate Commerce Act.While the'Company has no direct war contracts, most of the freight it hauls isrelated to war work.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. .IT.THE ORGANIZATIONS INVOLVEDThe Mississippi & Ohio' River Pilots Association, an Illinois corpo-ration, is an unaffiliated labor organization, admitting to membershipemployees of the Company.National Organization Masters, Mates & Pilots of America, Locl25, affiliatedwith the American Federation of Labor,' is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCEIINING REPRESENTATIONIn a prior case, involving the sane parties, the Board directed anelection among masters and pilots of the Company. Following a run-off election in which thevotewas equally divided between the M. M. P.and the Association, the Board issued an order disinissing the petitionon July 13, 1942. In September 1942, the Association made an oralrequest upon the Company for recognition as the exclusive bargainingrepresentative of the Company's masters and pilots.This request wasrefused by the Company on the ground tliat- the Association lacked aBoard certification.The Association then filed its petition on Decem-ber 3, 1942.Following the filing of this petition, the M. M. P. filed'Matter of Campbell Transportation CompanyandNational OrganizationMasters,Mates & Pilots of America,Local No. 25,36 N. L. R. B. 1030.i531647-43-vol 49-13 180DEICZSIONS OF NATIIONAL LABOR RELATIONS BOARDa petition on January 2, 1943, in which it sought an investigation andcertification of representatives for a bargaining unit to consist of mas-ters,mates and pilots of the Company.At the hearing the Companystipulated that it would not recognize either, organization withoutcertification by the Board.-A statement of the Regional Director, introduced into evidence atthe hearing, indicates that each Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Association seeks a unit composed of masters and pilots' em-ployed by the Company. The Al. Al. P. seeks to include first matesin the unit along with masters and pilots.At the hearing and in itsbrief the Company adopted the following alternative positions: (1)That masters and pilots are representatives of management and shouldtherefore be excluded from any unit found to be appropriate; (2) ifmasters and pilots are to be included in the unit, then a single unitconsisting of masters and pilots of both the Company and the parentcompany should be found to be appropriate; and (3) that in any-event first and second mates should be excluded from the appropriateunit, but if first mates are to be included second mates should also beinclded.-As to the Company's first contention, the Board's decisions clearlyestablish that masters and pilots are employees within the meaningof the Act and that they are entitled to the full benefits of self-organi-zation and collective bargaining 3With respect to the Company's second contention,the facts are :Since September 1941, the date of the acquisition of the Company'sstock by the parent company, the two companies have, to some extent,,pooled their resources.Freight originating at points along the Ohio2The Regional Director reported that the Association submitted 7 application for mem-bership cards, all of which bore apparently genuine original signatures; that the namesof all poisons appearing on the cards were listed on the Company's pay roll of February 1,1943, which contained 13 employees in the unit alleged to be appropriate by the Associa-tion ; that the cards were dated as follows 4 in October 1942, 2 in November and 1 inDecember 1942The M M P submitted 15 authorization cards, all of which bore apparently genuineoriginal signatures ; the names of 10 persons appearing on the cards were listed on theCompani;'s pay roll of Februaiy 1, 1943, which contained 19 employees in the unit allegedto be appiopriate by the M. M. P ; and these cards were dated as follows: 10 in 1941,and5in 1942.$18 SeeMatter of New York & Cuba Mail Steamship CompanyandNational OrganizationMasters, Mates and Pilots of Ameiica, 9 NL R B 51 ;Matter of Standard Oil Companyof New JerseyandUnited Licensed officers of the U S.A., 8 N L R B. 930, and subse-quent cases.1 CAMPBEILI TRANSPORTAT'ION COANY181River and destined for a Gulf port is transferred- at Cairo, Illinois,from the Company to tl,e parent company, and the procedure isreversed on freight going north.Ordinarily cargoes are not reloaded,but the barges are merely taken in tow by the boats of the receivingcompany. Sometimes, however, the boat itself is transferred from onecompany to another, in which case the entire crew goes along with theboat.The record shows that except in the unusual instance wherea boat is transferred, interchange of personnel occurs only in the caseof pilots. , This is due to the fact that not all pilots are licensed tonavigate along the entire length of a river; consequently, it is oftennecessary to shift a pilot from one company to the other in order tonavigate a boat through certain areas.At all times, however, thetransferred employee is carried on the pay roll of the originatingcompany, although he is subject to the orders of the master of theboat on which he is working.The Company and the parent company have separate contracts withthe National Maritime Union, herein called the N. M. U., covering un-licensed personnel and mates.They also have separate contracts withtheMarine Engineers Beneficial Association covering licensed engi-neers, and the parent company has a contract with the Associationcovering masters and mates.Under all the circumstances we find thata unit confined to the employees of the Company is appropriate.The third contention of the Company, in which the Association joins,is predicated upon two arguments : (a) that the interests of the master-pilot group and of the mates are different, "and, in fact, to some extenthostile to each other" and (b) that the above-mentioned contract be-tween the Company and the N. M. U. effectively bars a unit which in-cludes first mates.We find no merit in the first of these arguments.Historically, licensed deck officers, a group which includes masters,pilots and mates, have always been treated as a single unit.' It is onlyin the face of compelling reasons, as in the prior case involving theseparties, that this traditional unit has been split.5As to the second argument, we find the contract to be an obstacle tothe inclusion of the first mates in the unit. Prior to September 1941,mates on the Ohio River were not required to have licenses.Theytherefore-came within the jurisdiction of the N. M. U., which includedthem in its contracts with the Company, the latest of which was exe-cuted on July, 10, 1942, and will not expire until June 1, 1944. Therecord clearly shows that the N. M. U. continued to represent the mates4 SeeMatter of Lykes Brothers Steamship Company, Inc, et al.andNationalMarineEngineers Beneficial Association, et al.,2 N. L. R. B. 102; alsoMatter of Carnegie-Illinois Steel CorporationandNational Organization Masters, Mates & Pilots, Harbor 25,37 N. L R. B. 19.-5 See footnote1, supra.- ,182DECISION'SOF NATIONAL LABOR RELATIONS BOARDafter it had signed this contract with the Company.Moreover, theN. M. U. has never sought to modify the,provisions of the contractrelating to mates, or advised the Company that it desired to do so.While a representative of the N. M. U. testified at the hearing and of-fered to waive and disclaim the rights of the N. M. U. under, the con-tract to represent the mates,, the Company refused to surrender itsrights under the contract and insisted upon rigid adherence to theterms thereof.?Since neither labor organization seeks to include second mates inthe unit, we find it unnecessary to make any determination with respectto them.We find that all masters and pilots'of the Company constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act. This finding, however, shall not pre-clude a later determination, upon due petition, that mates may be in-cluded in the appropriate unit after the termination of the presentcontractbetween the Company and the N. M. U.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction 'ofElection herein, subject to the limitations and additions set forth inthe Direction.FDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section .9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Campbell Trans-portation Company, 'Pittsburgh, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and6It should be noted that the N. M. U. is willing to relinquish its claims with respectto the first mates only.Second mates or watchmen,as the N M. U.calls them,are notrequired to be licensed and are therefore eligible for N. M. U. membership and not forM. M. P. membership.In those instances when a second mate substitutes for a first mateduring vacation or leave, 2 to 3 months a year,the N. M. U. is willing toarrange withthe M. M. P. so as to release jurisdiction over the second mate for that;period;of time.7 Cf.Matter of Carnegie-IllinoisSteel Corporation,supra,where,although there wasa contract with the N.M. U. covering unlicensed personnel including mates,'neither theCompany nor the N. M. U. contended that the contract constituted a bar to a determina-tion of representatives among the mates. iICAMPBELL TR'ANS'P10RTATI011T COMPANY183supervision of the Regional Director for the Sixth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said -pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed ' forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Missis-sippi & Ohio River Pilots Association, or, by National Organizationof Masters, Mates & Pilots of America, Harbor 25,$ for the purposesof collective -bargaining, or by neither.DIR. GERA1 D D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.8 A request to appear thus on the ballot is hereby granted.